Citation Nr: 1511991	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.
These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran has demonstrated, at worst, Level IV hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated April 2011 and February 2012, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA audiological examinations in May 2011 and July 2014.  

In the Appellant's Brief, the Veteran's representative noted that the Veteran believed that his VA audiological examinations were inadequate because he believed his hearing loss is more severe than represented by the examination reports.  While the Board acknowledges the Veteran's contention, the VA audiological examinations appear adequate on their face.  The audiological reports reflect that the VA examiner and audiologist reviewed the Veteran's claim file, conducted an appropriate examination and provided sufficient information to evaluate the Veteran's disability.  Moreover, neither the Veteran nor his representative has asserted any specific inadequacy in either the audiologists' conduct or the examination reports.  Rather, the Veteran has simply asserted he believes the examination results do not reflect the severity of his hearing loss.  There is no indication that the Veteran or his representative have specialized medical training rendering them competent to assess the adequacy of the VA audiological examinations or to assess the severity of the Veteran's hearing loss.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  Accordingly, based on the presumption of regularity, the Board will presume that the VA audiologists properly tested and documented the Veteran's speech discrimination levels and pure tone auditory thresholds.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
The Board finds that the VA audiological reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his hearing loss is worse than contemplated by the assigned noncompensable rating and that a compensable rating is warranted.

The provisions of 38 C.F.R. § 4.31 (2014) provide that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone audiometry test.  In 38 C.F.R. § 4.85 (2014), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  Whereas, the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id. 

The percentage disability evaluation is then found from Table VII of 38 C.F.R. 
§ 4.85 (2014), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85 (2014). 

The provisions of 38 C.F.R. § 4.86(a) (2014) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) (2014) provide that when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id.  

The relevant evidence includes VA and private treatment records, a January 2012 private audiology report, and VA audiological reports dated in October 2010, May 2011, and July 2014.  

In pertinent part, an October 2010 VA audiogram noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
65
70
70
55
LEFT
10
60
60
65
48.75

Speech audiometry testing revealed speech recognition ability of 88 percent in the Veteran's right ear and 84 percent in his left ear.  The hearing impairment levels correspond to Level II in the right ear and Level II in the left ear under Table VI.  38 C.F.R. § 4.85 (2014).  Intersecting Levels II and II under Table VII results in a non-compensable rating.  

The Veteran was provided a VA audiological examination in May 2011.  In pertinent part, the May 2011 audiological report noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
65
75
75
56.25
LEFT
10
65
70
65
52.5

Speech audiometry testing revealed speech recognition ability of 84 percent in the Veteran's right ear and 88 percent in his left ear.  The hearing impairment levels correspond to Level II in the right ear and Level II in the left ear under Table VI.  38 C.F.R. § 4.85 (2014).  Intersecting Levels II and II under Table VII results in a non-compensable rating.  

In pertinent part, a January 2012 audiogram from Kaiser Permanente noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
65
75
75
60
LEFT
15
65
70
65
53.75

Speech audiometry testing revealed speech recognition ability of 80 percent in the Veteran's right ear and 84 percent in his left ear.  The hearing impairment levels correspond to Level IV in the right ear and Level II in the left ear under Table VI.  38 C.F.R. § 4.85 (2014).  Intersecting Levels IV and II under Table VII results in a non-compensable rating.  

A June 2013 VA audiology note indicated that the Veteran experienced increased problems with communication and that he believed his hearing was deteriorating.  The audiologist noted that the Veteran had used hearing aids for 10-15 years and that he had no problems with his hearing aids, aside from the left ear fitting tightly.  

The Veteran was provided a VA audiological examination in July 2014, which in pertinent part, noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
65
80
80
61.25
LEFT
15
65
70
70
55

Speech audiometry testing revealed speech recognition ability of 84 percent in the Veteran's right ear and 92 percent in his left ear.  The hearing impairment levels correspond to Level III in the right ear and Level I in the left ear under Table VI.  38 C.F.R. § 4.85 (2014).  Intersecting Levels III and I under Table VII results in a non-compensable rating.  

Throughout the period on appeal, the Veteran's hearing impairment levels corresponds to, at most, Level IV in the right ear and Level II in the left ear under Table VI.  Intersecting Levels IV and II under Table VII results in a non-compensable rating.  

The Board also considered the provisions of 38 C.F.R. § 4.86 (2014) governing exceptional patterns of hearing impairment.  However, since the audiological report did not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in either ear was 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86(a), (b) (2014).

In short, throughout the period on appeal, the Veteran's hearing loss disability has remained at a noncompensable level pursuant to VA regulations.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C.A. § 1155 (West 2014).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Court has held that a VA examination addressing hearing loss, must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, both the May 2011 and July 2014 audiological reports noted that the Veteran experienced difficulty hearing.  Additionally, at his July 2014 audiological examination the Veteran reported that he could not hear his wife without his hearing aids and that in meeting-type settings he heard an echo.  Accordingly, the examination report complied with the requirements set forth in Martinak and is adequate for rating purposes.

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical finding and opinion provided in the VA audiological report have been accorded greater probative weight.  

While sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an evaluation in excess of the current disability rating is not warranted.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Here, the rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his hearing loss disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  

With regard to his symptoms, the Veteran stated that he had difficulty hearing and sometimes perceives an echo.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2014) are not met.  

Consequently, the Board finds that the available schedular evaluations are adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.


REMAND

With regard to the Veteran's claim for service connection for obstructive sleep apnea, in September 2015, the Veteran filed a timely notice of disagreement with the March 2014 rating decision that denied service connection.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014).  To date, the AOJ has not issued a SOC addressing the Veteran's claim for entitlement to service connection for obstructive sleep apnea.  Under these circumstances, the Board must remand this claim to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that this claim will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC addressing the pending appeal for entitlement to service connection for obstructive sleep apnea.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


